



EXHIBIT 10.15


    
STOCK APPRECIATION RIGHT AGREEMENT
 
THIS STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”), between HSN, Inc., a
Delaware corporation (the “Company”), and the Participant set forth in the Grant
Summary (the “Grantee”) is made as of the Grant Date set forth in the Grant
Summary.


1.
Award and Vesting of SARs

 
(a)Subject to the terms, definitions, and provisions of this Agreement and the
Company’s Second Amended and Restated 2008 Stock and Annual Incentive Plan, as
amended, (the “Plan”), the Company hereby grants to the Grantee as of the Award
Date a stock appreciation right with respect to the total number of shares of
common stock, par value $0.01 per share (“Common Stock”), and at the grant price
per share set forth in the Grant Summary (the “SARs”). Your Grant Summary, on
the Morgan Stanley Stock Plan Connect System or any successor equity
administration website or system (the “Grant Summary”) sets forth the Award
Date, the number of SARs granted to you by the Company and the grant price for
such SARs (among other information), and is hereby incorporated by reference to,
and shall be read as part and parcel of, this Agreement. Any defined terms not
defined in this Agreement or the Grant Summary shall have the meaning ascribed
to it in the Plan.


(b)Subject to the terms and conditions of this Agreement and the provisions of
the Plan, the SARs shall vest and no longer be subject to any restriction in
accordance with the Vesting Period described in the Grant Summary.


(c)Notwithstanding the provisions of Section 1(b) and except as provided in
Section 5 of this Agreement, in the event of termination of the Grantee’s
service with the Company during the Vesting Period for any reason, all remaining
unvested SARs shall be forfeited by the Grantee and canceled in their entirety
effective immediately upon such termination.


(d)Unless earlier terminated pursuant to the terms of this Agreement or the
Plan, the SARs will expire on the tenth anniversary of the Award Date.


(e)The maximum value of each SAR shall not exceed the maximum value established
by the Committee, if any. For example, assuming the Committee establishes a
maximum value of 200 percent appreciation, each SAR be automatically exercised
(pursuant to Section 2) and convert into two thirds of one share per SAR at the
time the share price has appreciated by 200 percent from the grant price (e.g.,
grant price of $50, maximum value is achieved when the stock price reaches $150
which equates to $100 in value or two-thirds of a share ($100/$150). 


(f)Nothing in this Agreement shall confer upon the Grantee any right to continue
in the employ or service of the Company or any of its affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Grantee’s service at any time, with or without cause.


2.     Exercise.


(a)The vested portion of the SARs shall be exercisable by delivery to the
Company of a written notice stating the number of whole shares of Common Stock
in respect of which such SARs are being exercised. The SARs may not be exercised
at any one time as to fewer than 100 shares (or such number of shares as to
which the SARs are then exercisable if less than 100). Fractional share
interests shall be disregarded except they may be accumulated.


(b)After or upon vesting, if the Company’s stock price equals or exceeds any
maximum value established by the Committee, any vested and unexercised SARs
shall be automatically exercised.


(c)Upon exercise of any SARs pursuant to this Section 2, Grantee will receive a
payment equal to the difference between (i) the lower of (a) the Fair Market
Value of the shares of Common Stock on the date of exercise and (b) any maximum
value established by the Committee and (ii) the grant price. Such difference
between (i) and (ii) shall multiplied by the number of SARs exercised. Payment
shall be made, in the sole discretion of the Company, in either cash or shares
of Common Stock (either in book-entry form or otherwise), and shall be net of
any amounts required to satisfy the Company’s withholding obligations.




1

--------------------------------------------------------------------------------





3.
Non-Transferability of the SARs

 
During the Vesting Period and until such time as the SARs are ultimately settled
as provided in Section 2 above, the SARs shall not be transferable by the
Grantee by means of sale, assignment, exchange, encumbrance, pledge, hedge or
otherwise.


4.    Rights as a Stockholder
 
Except as otherwise specifically provided in this Agreement or the Plan, until
the SARs are exercised and only to the extent the Grantee receives and owns
shares of Common Stock, the Grantee shall not be entitled to any rights of a
stockholder with respect to the SARs (including the right to vote the shares of
Common Stock underlying the SARs and the right to receive dividends).


5.    Effect of Corporate Capitalization or Change in Control


(a)Except as set forth in Section 5(b), in the event of any change in corporate
capitalization (including, but not limited to, a change in the number of shares
of Common Stock outstanding), such as a stock split or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company (including any extraordinary
cash or stock dividend), any reorganization (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code) or any
partial or complete liquidation of the Company, the number of SARs and the
shares underlying such SARs shall be equitably adjusted by the Committee
(including, in its discretion, providing for other property to be held as
restricted property) as it may deem appropriate in its sole discretion. The
determination of the Committee regarding any such adjustment will be final and
conclusive.


(b)In the event of any change which results in the Company becoming part of an
affiliated group of entities the ultimate parent of which (the “Surviving
Parent”) is not the Company or a successor entity of the Company but is a
company that (i) has common stock listed and traded on a national securities
exchange, and (ii) takes all appropriate action to provide for the issuance of
stock appreciation rights relating to its publicly listed and traded common
stock (“Continuing SARs”) by converting the SARs into a number of Continuing
SARs having a value equal to the value of the SARs as of the date of the change
based on the closing market price of the relevant reference shares as of the
date of the change, the SARs shall be so converted into Continuing SARs as of
the date of such change. If Continuing SARs are granted in accordance with the
foregoing, reference in this Agreement to SARs will be deemed to include the
Continuing SARs, references to Company will be deemed to include the Surviving
Parent and other relevant references will be deemed to be amended to give fair
and full effect to this Agreement.


(c)In the event of any change which results in the Company becoming part of an
affiliated group of entities the ultimate parent of which either (i) does not
have common stock listed or traded on a national securities exchange or (ii)
fails to take appropriate action to provide for the issuance of Continuing SARs,
each SAR shall be converted into the right to receive an amount of cash (each, a
“Cash Right”) equal to the difference (if the closing stock price is greater
than the strike price) between the strike price and the closing stock price on
the last trading date of the Company’s Common Stock on a national securities
exchange preceding the change (or, if required by Section 409A of the Code, the
price at the closest practicable time before such change). Subject to Section
5(d) below, each Cash Right shall vest on the same terms and same date that the
corresponding SAR was scheduled to vest and shall become immediately payable and
shall be paid and settled in cash as of the date that such Cash Right becomes
vested. If the strike price is greater than or equal to the closing stock price
on the last trading date of the Company’s stock on a national securities
exchange as of the date of such change all SARs which are not converted to
Continuing SARs shall be forfeited as of the date of such change.


(d)With respect to the awards evidenced by this Agreement, subject to paragraph
(e) of Section 10 of the Plan, notwithstanding any provision of the Plan to the
contrary, upon Grantee’s Termination of Employment, during the one-year period
following a Change in Control, by the Company (for other than Cause or
Disability) or by the Grantee for Good Reason:
(i)any SARs or Continuing SARs outstanding as of such date of Termination of
Employment which were outstanding as of the date of such Change in Control shall
be fully exercisable and vested and shall remain exercisable until the later of
(i) the last date on which such SAR would be exercisable in the absence of this
Section 5(d) and (ii) and the earlier of (A) the first anniversary of such
Change in Control and (B) the expiration date of the SARs;
(ii)the Cash Right, as applicable, shall be fully vested and become immediately
payable and shall be paid and settled; and


2

--------------------------------------------------------------------------------





(iii)all SARs, Continuing SARs or the Cash Right, as applicable, shall be
considered to be earned and any restrictions shall lapse and shall be settled as
promptly as is practicable in the relevant Continuing SARs or cash, as
applicable.


(e)Notwithstanding the foregoing, in no event shall a Change in Control for
purposes of any distribution be deemed to occur unless the event satisfies the
requirements of Treasury Regulation Section 1.409A3-(i)(5) to the extent (but
only to the extent) that any such distribution under this Section would
otherwise violate Section 409A of the Code.


6.
Payment of Transfer Taxes, Fees and Other Expenses

 
The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by a Grantee in
connection with the SARs, together with any and all other fees and expenses
necessarily incurred by the Company in connection therewith.
 
7.
Non-Competition

 
The Grantee’s acceptance of the Award covered by this Agreement shall constitute
an agreement between the Grantee and the Company that, until the end of the 12
month period following the termination of the Grantee’s employment with the
Company (the “Prohibited Term”), whether voluntarily or involuntarily, the
Grantee may not accept employment with, consult for, serve as an independent
contractor for or make a greater than 1% investment in any Competing Business or
any entity that has any material investment or interest in any Competing
Business.  If the Company determines that the Grantee has violated the terms of
this Section 7, it shall be entitled to recover the value of all SARs that
vested or were exercised in the previous 12 months.
“Competing Business” means (i) any merchandising vendor who has engaged in
business with the Company within the last 12 months as of the date of Employee’s
termination or (ii) any company, entity, business or other endeavor, including
its affiliated Internet and digital entities, that are in competition with the
Company in the field of television retailing or internet/digital retailing
including, without limitation, QVC, EVINE (f/k/a Shop HQ), or World Shopping
Source (aka WSS), or Jewelry Television, aka America’s Collectibles Network,
Inc., or ACNTV, as well as any company which subsequently enters the field of
television retailing as its primary business, or any other field the Company
becomes engaged in at any time during the Prohibited Term which could change
from time to time.


8.    Forfeiture and Company Right to Recover Fair Market Value of Shares
Received Pursuant to SARs


The parties acknowledge and agree that this Award and any proceeds or value
received as a result vesting of this Award shall be subject to the terms of the
Company’s executive compensation recovery (or “clawback”) policy provided for in
the Company’s Code of Business Conduct and Ethics, currently in place and as
such policy may be amended from time to time or any other clawback policy as may
be adopted by the Company’s Board of Directors from time-to-time.


9.
Other Restrictions

 
(a)    The SARs shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body, then in any such event, the award of SARs shall
not be effective unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.
 
(b)    The Grantee acknowledges that the Grantee is subject to the Company’s
policies regarding compliance with securities laws, including but not limited to
its Securities Trading Policy (as in effect from time to time and any successor
policies), and, pursuant to these policies, if the Grantee is on the Company’s
insider list, the Grantee may be required to obtain pre-clearance from the
Company’s General Counsel prior to purchasing or selling any of the Company’s
securities, including any shares issued upon vesting of the SARs, and may be
prohibited from selling such shares other than during an open trading window.
The Grantee further acknowledges that, in its discretion, the Company may
prohibit the Grantee from selling such shares even during an open trading window
if the Company has concerns over the potential for insider trading.
 


3

--------------------------------------------------------------------------------





10.
Notices

 
All notices and other communications under this Agreement shall be in writing
and shall be given by overnight courier; registered or certified mail, return
receipt requested, postage prepaid; hand delivery to the other party; corporate
assigned email; personal address provided to the Company; or Agent or by
facsimile addressed as follows:
  
If to the Grantee: at the address last provided by the Grantee to the Company’s
Human Resources Department or the Agent.
 
If to the Company:        HSN, Inc.
1 HSN Drive
St. Petersburg, FL 33729
Attention:  General Counsel
Facsimile:  (727) 872-1000


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 8. Notices and
communications shall be effective upon the earlier of (i) when actually received
by the addressee, (ii) four business days if by registered or certified mail,
(iii) next business day if sent via overnight delivery, e-mail, facsimile, or
electronic delivery. The Grantee consents to electronic delivery of (i) all
communications under the Plan or necessary for administration of the Plan and
(ii) any documents required to be delivered by the Company under the securities
laws.
 
11.
Effect of Agreement

 
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.
 
12.
Laws Applicable to Construction; Consent to Jurisdiction

 
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement and the Grant Summary, the SARs are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.
 
Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Florida, which shall be the exclusive jurisdiction for the resolution of any
such disputes.  The Grantee hereby agrees and consents to the personal
jurisdiction of said courts over the Grantee for purposes of the resolution of
any and all such disputes.
 
13.
Severability

 
The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
 
14.
Conflicts and Interpretation

 
In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
 
In the event of any (i) conflict between the Grant Summary (or any information
posted on the Morgan Stanley Stock Plan Connect System) and this Agreement, the
Plan and/or the books and records of the Company, or (ii) ambiguity in the Grant
Summary (or any information posted on the Morgan Stanley Stock Plan Connect
System), this Agreement, the Plan and/or the books and records of the Company,
as applicable, shall control.
 
15.
Amendment

 


4

--------------------------------------------------------------------------------





The Company may modify, amend or waive the terms of the SAR award, prospectively
or retroactively, but no such modification, amendment or waiver shall impair the
rights of the Grantee without his or her consent, except as required by
applicable law, NASDAQ or stock exchange rules, tax rules or accounting rules. 
The waiver by either party of compliance with any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.
 
16.
Headings

 
The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
 
17.
Counterparts

 
This Agreement may be executed electronically or in counterparts, which together
shall constitute one and the same original.


18.    Data Protection


The Grantee authorizes the release from time to time to the Company (and any of
its subsidiaries or affiliated companies) and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”).  Without limiting the above, Grantee permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of the Plan and/or this Agreement and/or to implement or
structure any further grants of equity awards (if any)).  Grantee hereby
authorizes the Relevant Information to be transferred to any jurisdiction in
which the Company, his or her employing company or the Agent considers
appropriate.  Grantee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.


IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer. Your
acceptance of the benefits of this Agreement constitutes your acceptance to be
bound by its terms.
 
                        
HSN, INC.




By:                 
Maria Martinez
Chief Human Resources Officer












5